 

A024SB (Rev. 11/16) ludgment in a Criini`nal Case
Sheet l

 

UNITED STATES DISTRICT COURT
Western District of Washington .

 

UNITED STATES OF AMERICA JUI)GMENT IN A ¢RIMINAL CASE
v.

JUNG MINKANG Casei\iumber; 2:170R00229JLR-007
' UsMNumber; 48616_036

Jeii`rey Steinborn

Defendant’s Attorney
THE DEFENI)ANT:

pleaded guilty to count(s) l and 26 of the Seeond Superseding lndictrnent

|:| pleaded nolo contendere to eount(s)
which was accepted by the court

l:| Was found guilty on count(s)

 

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Sectiori ' Natur.e of Offense ` Offense Ended Count
21 U.S.C. §84l(a)(l)', Conspiracy to Distribute Controlled Substances 9!26/17 i
841(b)(l)(A), and 846

18 U.S.C. §922(§)(1) Felon in Possession of a Fi`rearm _ , 9!26/17 26

The defendant is sentenced as provided i`n pages 2 through 7 of this judgment The-sentence is imposed pursuant to
the Sentencing Reform'Act of 1984._

|:| The defendant has been found not guilty on eount(s)
Count(s) 16 and 19 l:| is are dismissed on the motion of'the United States.

lt is ordered that the defendant must n_oti_l`y the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are _fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attcrn`ey of material changes in economic circumstances

Y=--»»~'” users seenst

Assis`§ant U ited States Attorney .

Z__l¢\\i°l c‘\/~\ i\.»'
Dat oflinpositi n oi`..ludgme t

 

    

Signature fJu '

Tlie Honorab e .l ames L. Robart

United State`s Distri`ct Judge
Naine and 'I‘ltle oféi:idge

o\i_` .¢,\.,\` <2,¢:\\°\_

Date

 

 

A0245B (Rev. l 1/16) Judgment in a Criminal Case

Sheet 2 "~ ImErfsonment 7 __
‘ lodginth _ Page 2 ofT

DEFENDANT: JUNG MINKANG
cAsENinaBER; 2;17<:R00229JLR_007

IMPRISONMENT
The defendant is hereby committed to the custody cf the United States Bureau of Prisons to be imprisoned for a totai term cf:

\Z'O wei\)e\i.s e-<s raw answers/vw ~.:<:> l\i\dssv\ beam
` C&\gl \"1 \»“C>“;`>"S?>`g~~ZK

iii The court makes the following recommendations to the Bureau of Prisons:

3§ C\\IQ\C\ 6»\‘\®\ \\r\ RJD\F\:> ’P<D -i”cev\i\ /?\CXUW O`k"
\?:D\€ 3 a;\/\& <w\ ¢,\i ‘"§QN wm § \s\o\)\)\d
The defendant is remanded to the custody of the United States Marshal.
|:l The defendant shall surrender to the United States Marshal for this district:
[:| at |:| a.m. [:l p.m. on
|:l as notified by the United States l\/iarshal.

 

[l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:l before 2 p.m. on
|:l as notified by the United States Marshal.
l:l as notified by the Probationl cr Pretrial Services Office.

 

 

 

 

. RETURN
I have executed this judgment as follows:
Defendant delivered on ` _ to
at , With a certified copy of this judgment
U`NITED STATES_ MARSHAL
By

 

DEPUTY UNITED ST'ATES MARSHAL

 

A0245B {Rev. 11/16) Judgment in a Criminal Case ' _
Sheet 3 - Supervised Releasc

 

 

Judgmeut _ Page 3 of 7

DEFENDANT: _ .]UNG MIN KANG
CAS'E NUl\/[BER: 2:17CR00229.TLR-007

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for aterm of : §
~ J\BSL wci
MANDATORY CONDITIONS
You must not commit another federal, state or local crime

You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one d'ru test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by t e court,

|:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
H_lture substance abuse (check-_ifca;)plicable)

h.}»_l-

4 l:| You must make restitution in accordance with 13 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl‘eStltlltiOI'l. (check y“qoplicable) ' . _ '

5. Y'ou_ must cooperate in the collection ofDNA as directed by the probation officer. @hedc-g”qoplicable)

6. |:| You must comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C.

§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, worlc, are a student, or were convicted of a qualifying offense (checkyrapp!r'cable)

_7. l:] You must participate in an approved program for domestic violence (check zjfapplicable)

You must com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on ie attached pages - '

 

A0245B (Rev. 1 1/16) Judgment in a Cri`inirial Case
Shect 3A »- Supervised Release

Judgment - Page 4 of 7

 

DEFENDANT: _ JUNG l\/HN KANG
CASE NUi\/iBER: 2:17CR00229JLR~007

_ STANDARD C()NDITIO'NS ()F SUPERVISION

As part of your supervised release, you must comply With the following standard conditions of supervision. These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition _

l.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 7 2 hours
of_ your release from iin risonment, unless the probation officer instructs you to`report to a different probation ofice or
within a different time rame. '

After initially reporting to the probation office, you will receive instructions nom the court or the probation officer.about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where _ou_live or anything about your
living arrangements such as the pec§p\le you live with), you must notify the pro aticn of icer at least 10 days before the
change. if noti ing tie robation o cer in advance is not jpossible due to unantici ated circumstances, you must notify
the probation o ticer wit in 72 hours of becoming aware o a change or expected c ange.

You in_ust allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have nill~tune employment you must try to ind full-time employment unless
the robation officer excuses you from doing so. if you plan to chan e where you work or anything about your work
(suc as our position or your job relz§ponsibilities), you must notify t e probation officer at least 1 days before the
change. notifying the probation o icer at least 10 days in advance is not ossible due to unantici ated circumstances,
you must notify the probation officer Within '72 hours of becoming aware o' a change or expected c ange.

You must riot communicate or interact with someone you know is engaged in criminal activity. if you know someone
hasbeen convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer \

if you are arrested or questioned by a law enforcement ofiicer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, annnunition, destructive device, or dangerous weapon (i,'e.,
anything that was designed, cr was modined for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers). _

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without nrst getting the permission of the court. `

If the probation officer determines that you pose a risk to another person (including' an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have `ncti ied the person about the risk.-

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use 01in

A U._S‘_probation officer_has instructed inc on the conditions specified by the court and has_ provided me with a written copy
of this judgment contaimng these conditions For further information regarding these conditions, see Overvi`ew ofPrcf)ation
and Supervfsed Release Condi`n'ons, available at www.usoourts.gov.

Defeiidant’s Signature Date

 

 

 

A0245B (Rcv. ll/ 16) Judginent in a Criminal Case
Sheet ZD _ Supervised Release

 

 

]udgment _ Page 5 of'i

DEFENDANT: JUNG lVlIN KANG
` CASE NUl\/[BER: 2:17CR00229JLR-007

SPECIAL CON])ITIONS ()F SUPERVISION

l. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by
the probation office for treatment of narcotic addiction drug dependency, or substance abuse, which
may include testing to determine if defendant has reverted to the use of drugs or alcohol. The
defendant shall also abstain from the use of alcohol and/or other intoxicants during the term of
supervision Defendant must contribute towards the cost of any programs, to the extent defendant is

- financially able to do so, as determined by the U. S. Prcbation Officer. In addition to urinalysis testing
that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8)
urinalysis tests per month.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendants federal income
tax returns.

3. The defendant shall participate as directed in the Moral Reconation Therapy program approved by the
United States Prcbation and Pretrial Services Office. The defendant must contribute towards the cost
of any programs, to the extent the defendant is financially able to do so, as determined by the U.S.
Probation Officer. -

4. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U. S. C §`1030(e)(l)) other electronic communications or data storage
devices or media or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition -

 

 

AO245B (Rev. ill 16) Judgrnent in a Criminal Case
Sheet 5 _ Ci'i'minai Monetary_Penalties

 

Judgmen't _ Page 6 of 7
DEFENDANT: JUNG MIN KANG

CASE NUMBER: 2':17CR{)0229JLR-007
CR[MINAL MONETARY PENALTIES l

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessmentw_ Fine Restitution
TOTALS 33 200 ` N/A Waived N/A
i:| The determination of restitution is deferred until ' . An Amended Jadgmeai in a Crz'mi'aul Ccise (AO 245C)

will be entered after such determination

_I:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), ali nonfederal
victims must be paid before the United States is paidj

Nanie of Payee ' 7 _ Total Loss"‘ ' Restitution Ordered Priority cr`Perceiitage

 

 

 

ToTALs _ - _ s 0.00 7 s 0.00

|:| Restitution amount ordered pursuant to plea agreement $

 

E| - The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[i The court determined that the defendant does not have tlie ability to pay interest and it is ordered that:

|:| the interest requirement is waived for the ll fine l:| restitution
l:| the interest requirement for the [i fine i:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived. `

* Justice for Victims of Trafi"icking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

 

`A0245B (Rev. 11116) .ludgment in a Crimirial Case
Sheet 6 - Scliedule of Paymcnts

Judgment _ Page 7 of '-7

DEFENDANT: JUNG MIN KANG
CASE NUMBER: 2:17CR00229JLR-007

sense-inn or PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amoimt shall be paid to
Clerk's Office, United States District Court,`i'OO Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
Whichever is greater, to be collected and disbursed in accordance With the lumate Financial Respo`nsibility Program.

During the period cf supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household incoine, to commence 30 days after release from imprisonment

l:l During the period of probation in' monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

- The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Court, the United States Probatioii Office-, and the United States Attorney'-s Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the F ederal Bureau of Prisons’ inmate Financial Responsibility Prograin are made to the United States District Court,
_Western District cf Washington. For restitution payments, the Cle'rk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page. -

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed. '

|:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (inclading defendant number), Total Amount, loint and Sev-eral
Amount, and corresponding payee, if appropriatel

|:| T he defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

i:| ` The defendant shall forfeit the defeiidant’s interest in the following property to the United States:

Payments shall be applied m the following ordei: (i) assessment {2) restitution priiicipal, (3) restitution interest, (4) fine principal
(5) fine interest, (6) community iestitutioii, (7) JVTA Assessment (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

